   4:19-cr-03121-JMG-CRZ Doc # 52 Filed: 09/21/20 Page 1 of 1 - Page ID # 98




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA
 UNITED STATES OF AMERICA,                    )              Case No. 4:19-CR-3121
                Plaintiff,                    )
                                              )         ORDER FOR ISSUANCE
        vs.                                   )   OF SUBPOENAS IN FORMA PAUPERIS
 TRAVIS L. FERGUSON,                          )
                                              )
                Defendant.                    )

                                                 21st day of ____________________,
       THIS MATTER came before the Court on the _____         September
2020, on the Motion of the Defendant for an order allowing the issuance of Subpoenas In Forma
                 51
Pauperis (filing ____), pursuant to Fed. R. Crim. P. 17 (b). The Court, being fully advised in the
premises, finds that the Motion should be granted.
       IT IS THEREFORE ORDERED that the Clerk of the District Court is ordered to issue
the subpoenas as identified in Defendant's Motion and supporting Affidavit and as directed by
the Defendant, and that the Defendant is relieved of any obligation to pay for the same. Said
costs, if any, should be paid by the United States. Said subpoenas shall be served by the US
Marshal service.
                  21st day of ____________________,
       Dated this _____        September            2020.

                                              BY THE COURT:



                                              ___________________________
                                              Cheryl R. Zwart
                                              United States Magistrate Judge
